Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the amended limitation of “a processor that accesses a computer memory storing information indicative of the second machine’s availability, the state of the first machine and the wear of the first machine” was not previously described in the original performed by the computer 250.” However, the specification does not describe how the steps are performed by the computer 250, and the methods steps in Fig. 1 do not describe the claimed limitations of “a processor that accesses a computer memory storing information indicative of the second machine’s availability, the state of the first machine and the wear of the first machine.”  Claims 2-11 depend from claim 1, and thus, are also rejected for the same issues.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amended limitation of “a processor that accesses a computer memory storing information indicative of the second machine’s availability, the state of the first machine and the wear of the first machine,” is unclear because of the phrase “a computer memory storing information indicative of…and the wear of the first machine.”  What does Applicant mean by the phrase “information indicative of…”?  The specification does not disclose the memory storing “information indicative of…and the wear of the first machine,” and thus, it is unclear what “information” the claim is referring to.  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.  Claims 2-11 depend from claim 1, and thus, are also rejected for the same issues.

Response to Arguments
Applicant's arguments filed November 10, 2020, have been fully considered but they are not persuasive. 
Applicant appears to rely on paragraph [0052] and Figs. 1 and 4 for providing support for the claimed limitation of: “a processor that accesses a computer memory storing information indicative of the second machine’s availability, the state of the first machine and the wear of the first machine.”  Note that paragraph [0052] simply states that the “method steps of the method described with reference to FIG. 1 can be performed by the computer 250,” and Fig. 4 discloses a computer system 1000 including a processor and a memory.  However, note that paragraph [0052], and Figs. 1 and 4 do not explicitly or implicitly describe “a computer memory storing information indicative of the second machine’s availability, the state of the first machine and the wear of the first machine.”  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829